ST. DENIS J. VILLERE & COMPANY LLC CODE OF ETHICS AND PROCEDURE MANUAL Revised February 1, 2013 TABLE OF CONTENTS CODE OF ETHICS 1 1 General Provisions 1 2 Amendments to Code of Ethics 1 3 Applicability and Definitions 1 4 Restrictions on Personal Investing Activities 2 5 Insider Trading 4 6 Disclosure and Reporting 5 7 Exemptions 7 8 Receipt of Gifts 7 9 Service as a Director 7 10 Sanctions, Complaints and Reporting 8 PROCEDURE MANUAL 1 1 Trading Practices 1 2 Order Aggregation 4 3 Trade Error Policy 4 4 Compliance Officer 6 5 Annual Compliance Review 6 6 Recordkeeping 7 7 Email 9 8 Advertising 9 9 Regulatory Filings 9 10 Valuation and Performance Reporting 11 11 Social Media 12 12 Political Contributions 13 INVESTMENT COMPANY POLICIES AND PROCEDURES 1 1 Investment Policy 1 2 Crossing Procedures under Rule 17a-7 1 3 Rule 10f-3 Affiliated Underwriters 2 4 Use of Brokerage Affiliate under 17e-1 4 5 Liquidity of Investment Company Portfolio Securities 4 Form for Compliance with Rule 10f-3 Affiliated Underwriters 9 BUSINESS CONTINUITY AND DISASTER RECOVERY PLAN 1 PRIVACY POLICY AND PROCEDURES 1 PROXY VOTING PROCEDURES 1 CUSTOMER IDENTIFICATION AND VERIFICATION PROCEDURES 1 EXHIBITA FORM OFINITIAL HOLDINGS REPORT 1 EXHIBIT B FORM OF ANNUAL HOLDINGS REPORT 2 EXHIBIT C FORM OFQUARTERLY TRANSACTIONS REPORT 3 EXHIBIT D FORM OFANNUAL CODE OF ETHICS CERTIFICATION 4 EXHIBIT E FORM OFPrivacy Notice 5 i EXHIBIT F FORM OF THIRD PARY CONFIDENTIALLY AGREEMENT 6 EXHIBIT H PERFORMANCE STANDARDS POLICIES & PROCEDURES 1 VILLERE POLICIES 1 1 Definition of Composites 2 2 Composite Policies 2 3 Error Correction 4 4 Materiality 5 ii ST. DENIS J. VILLERE & COMPANY LLC CODE OF ETHICS Revised February 1, 2013 ST. DENIS J. VILLERE & COMPANY LLC CODE OF ETHICS This Code of Ethics (“Code”) establishes rules of conduct for employees, officers, directors and members of St. Denis J. Villere & Company, L.L.C. (“Villere”) and investment companies for which Villere is the primary investment adviser.Villere has adopted this Code pursuant to Rule 204A-1 ofthe Investment Advisers Act of 1940 (“Advisers Act”) and Rule 17j-1 promulgated under the Investment Company Act of 1940 (Investment Company Act).Villere has adopted the Code to underscore the high value the firm places on the principles of honesty, integrity and professionalism. 1. General Provisions Purpose Statement.In pursuing its mission of being a premier investment management organization, Villere has earned a reputation for the highest integrity.An important contributor to this reputation is our philosophy of always placing the interests of our Clients first.This Code contains uniform standards which are intended to provide us with a high level of confidence that our actions are consistent with our clients’ interests and do not interfere with our mission andto preclude “Access Persons” from engaging in certain prohibited behavior. Overriding Principles.Under this Code of Ethics, every Associate is expected to maintain the highest standards of personal integrity.Associates must act in accordance with the Associate’s fiduciary obligations to each Client, all applicable federal and state securities laws and the provisions of this Code, and in avoidance of any actual or potential conflicts of interest or abuse of fiduciary responsibilities. 2. Amendments to Code of Ethics This Code of Ethics may only be amended by a majority of the members of Villere (by ownership percentage).Villere will ensure that the Board of Trustees or Directors of any advised or sub-advised registered investment company is given prompt notice of any material amendments of this Code.Material amendments of this Code may take and remain in effect as Villere may indicate, provided each such amendment is duly approved by each such registered investment company within six months of the amendment’s adoption. 3. Applicability and Definitions The following definitions describe the persons, securities, accounts and transactions to which this Code and the Procedure Manual apply: 3.1Associates.Associates of Villere are divided into the following categories: (a)“Associate” means any person in the employment of Villere. 1 Code of Ethics (b)“Access Person” means i. Associates who have access to nonpublic information regarding any client’s purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any reportable fund, ii. Associates who are involved in making securities recommendations to clients, or who have access to such recommendations that are nonpublic, or iii. Members, officers and partners of Villere. 3.2“Beneficial Ownership” means that the person in question directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect pecuniary interest in the securities.The term “pecuniary interest” shall mean the opportunity, directly or indirectly, to profit or share in any profit derived from a transaction in the subject securities.The term “indirect pecuniary interest” includes Securities held by members of an Access Person’s immediate family sharing the same household; provided, however, that the presumption of such beneficial ownership may be rebutted. 3.3“Client” means each advisory client of Villere for which Villere has a signed advisory agreement, including any investment companies. 3.4“Personal Account” means any securities account in which an Associate has “Beneficial Ownership.” Unless otherwise specified, the provisions of this Code applicable to transactions by Associates are applicable to transactions in their Personal Accounts. 3.5“Personal Transaction” means any transaction with respect to a Security for any Personal Account, including, without limitation, purchases and sales, entering into or closing out futures or other derivatives, and exercising warrants, rights or options but not including the acceptance of tender offers. 3.6“Security” or “Securities” means any stock, bond, debenture, note, convertible security, or any put, call, straddle, warrant, right or option with respect to a security, or any future or other investment contract or derivative, or in general, any interest or investment community known as a security, but does not include securities issued by the U.S. Government, bankers’ acceptances, bank certificates of deposit, commercial paper and shares of registered open-end investment companies. 4. Restrictions on Personal Investing Activities 4.1Overriding Principles.Every Associate who engages in Personal Transactions must (i) consider the interests of Villere’s clients before initiating a Personal Transaction, and place the clients’ interests first, particularly in the case of any Security that might provide a suitable and beneficial opportunity for any client; (ii) not use his or her position with Villere to influence a broker, dealer or underwriter to effect a Personal Transaction for the benefit of the Associate; and (iii) conduct all Personal Transactions in accordance with the provisions of this Code and in avoidance of any actual or potential conflicts of interest or abuse of fiduciary responsibilities. 2 Moreover, Associates must comply with all applicable federal and state securities laws.No employee is permitted, in connection with the purchase or sale (directly or indirectly) of a security held or to be acquired by a client: · to defraud the client in any manner; · to mislead the client, including by making a statement that omits material facts; · to engage in any act, practice or course of conduct that would act as fraud or deceit upon the client; · to engage in any manipulative practice with respect to the client; or · to engage in any manipulative practice with respect to securities, including price manipulation. 4.2Initial Public Offerings.Access Persons may not make any purchases of Securities through an initial public offering (“IPO”) except through exercise of existing rights.Access Persons may purchase Securities five business days after trading begins, assuming all other restrictions in the Code of Ethics are satisfied.Acquisition of Securities in an IPO through the exercise of existing rights shall be subject to review and approval by the Compliance Officer prior to the transaction being initiated. 4.3Private Placements.Acquisitions of Securities by Access Persons in a private placement are subject to prior review and must be approved in advance by the Compliance Officer.The Compliance Officer shall take into account, among other factors, whether the opportunity is being offered to an individual by virtue of his position with Villere.In the event that the Access Person plays a part in any subsequent consideration of the Security for investment for a client account, he or she must disclose the holding to the Compliance Officer, and any decision to make the investment for a client account will be subject to an independent review and approval by senior Access Personnel with no personal interest in the issuer or its securities. 4.4Black-Out Periods for Personal Trading.All Access Persons are allowed to buy or sell a Security for their own account under the following conditions: (a)No client trade in the Security has been executed on that business day; and (b) No client trade in the Security is reasonably anticipated on that business day. 4.5Pre-Approval of Securities Transactions.Any Access Person who plans to place an order to enter into a Personal Transaction must first pre-clear the transaction with the Compliance Officer.The Access Person or his designee shall complete the Securities Pre-Approval Form (Exhibit G) and submit to the Compliance Officer.The Access Person will only initiate the transaction after either the Access Person or the Compliance Officer checks against prior, current and pending trades to determine whether the purchase or sale would violate the Code of Ethics.After the transaction, the Compliance Officer shall match the Securities Pre-Approval Form to the Confirmation for the transaction and maintain this record in accordance with Section 6. 3 4.6Special Provisions for Options and Futures: (a) The general principle governing transactions in options, futures and other derivatives is that they are treated as transactions in the underlying Security for all purposes of this Code. (b) Purchased options must comply with the Code both at the time of initial purchase and at the time of exercise.However, if an Associate buys a call or put option at a time when the purchase is not restricted, the option may be exercised automatically at expiration by the relevant exchange or clearing corporation without violating that provision. (c) Written options must comply with this Code at the time of the transaction. (d) In the case of a purchased call or a written put, the Security received upon exercise (whether voluntary or automatic) is subject to a sixty (60) day holding period, measured from the time of purchasing the call or writing the put.As a result, if such an option is exercised within the sixty (60) day period, the Access Person cannot sell the Security at a gain until expiration of the sixty (60) day period.In these circumstances, the Access Person must be prepared to pay for the Security, accept delivery and bear the risk of holding the Security until expiration of the period. (e) An Associate may not write an uncovered call or sell an uncovered future.An Access Person may not write a covered call option unless the underlying Security has been held for sixty (60) days.Where an Access Person purchases a put option and owns the underlying Security, the put option may not expire or be exercised within sixty (60) days after purchase of the underlying Security.Where an Access Person purchases a put option without owning the underlying Security, the option cannot be exercised and can only be closed through a sale more than sixty (60) days after the purchase. Futures and other derivatives will be treated consistently with the provisions applicable to options. 5. Insider Trading Villere forbids any Associate from trading in Securities on material nonpublic information or communicating material nonpublic information to others in violation of the law.If in any proposed Security transaction, an Associate suspects or believes that he may have material nonpublic information, he should report that fact immediately to the Compliance Officer. 4 5.1Material Information.Material information is information for which there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision or information that is reasonably certain to have a substantial effect of the price of a company’s securities.Material information includes transactions initiated in and portfolios of Villere client accounts, including investment company clients. 5.2Nonpublic Information.Nonpublic Information is information that has not been effectively communicated to the marketplace.One must be able to point to some fact to show that the information is generally public, such as publication in a newspaper, wire service, or other publication of general circulation. 5.3Investment Companies. Nonpublic portfolio holdings information of registered investment companies to whom Villere provides advisory services ("Fund") is to be considered Nonpublic Information.This information shall only be disclosed after the compliance officer of the Fund (“Fund Compliance Officer”) has approved the portfolio holdings and the disclosure meets one of the following conditions: (a) The disclosure is required to respond to a regulatory request, court order or other legal proceedings and has been approved by the Compliance Officer; (b) The disclosure is to a mutual fund rating or, statistical agency, consultants or person performing similar functions and has been approved by the Compliance Officer; (c) The disclosure is made to broker dealers, investment advisers or other financial intermediaries for purposes of their performing due diligence on the Fund and not for dissemination of this information to their clients or use of this information to conduct trading for their clients provided that the Compliance Officer has approved such disclosure, (d) The disclosure is made pursuant to prior written approval of the Compliance Officer. 6. Disclosure and Reporting 6.1List of Holdings.The Compliance Officer shall notify each person who becomes an Access Person of the reporting obligations under this Code at the time such person becomes an Access Person.Each Access Person shall, within ten (10) days of commencement of his or her employment (or upon becoming an Access Person), provide a list of all of his or her personal securities holdings (including securities issued as private placements), brokerage accounts and the date of the report, to the Compliance Officer (and the information must be current as of no more than forty-five (45) days prior to becoming an Access Person), and shall also provide an updated list on an annual basis at the time designated by the Compliance Officer (and the information must be current as of no more than forty-five (45) days prior to the date of the report). an Associate suspects or believes that he may have material nonpublic information, he should report that fact immediately to the Compliance Officer. 5 6.2Confirmations.Each Access Person who engages in Personal Transactions shall instruct his or her broker(s) or dealer(s) to deliver duplicate copies of any confirmation of a transaction with respect to his or her Personal Account(s), to Villere. 6.3Quarterly Transaction Reporting.A form of the Quarterly Transaction Report is attached as Exhibit C.Within thirty (30) days of the end of each calendar quarter, each Access Person must report the following information: (a) With respect to any transaction during the quarter in a Security in which the Access Person had Beneficial Ownership: (i) The date of the transaction, the title, and as applicable, the exchange ticker symbol or CUSIP, the interest rate and maturity date, and the number of shares or the principal amount of each Security involved; (ii)The nature of the transaction (i.e., purchase, sale); (iii)The price of the Security at which the transaction was effected; (iv) The name of the broker, dealer or bank with or through which the transaction was effected; and (v)The date that the report is submitted by the Access Person. (b) With respect to any account established by the Access Person in which he or she had a Beneficial Interest during the quarter: (i) The name of the broker, dealer or bank with whom the Access Person established the account; (ii) The date the account was established; and (iii) The date that the report is submitted by the Access Person. (c)If Access Person has not initiated any transaction or established any account during the quarter, Access Person shall state the same in a written report to the Compliance Officer. 6.4Personal Transaction Review.All securities transaction reporting shall be reviewed by the Compliance Officer and such review shall be indicated by the appropriate initialing of the report.The Compliance Officer’s securities transaction reporting shall be reviewed by the Assistant Compliance Officer. 6.5Certification of Compliance.Each Access Person shall be required to certify annually, using the Annual Code of Ethics Certification (Exhibit D), that he or she: (a)has read and understands this Code and is subject thereto; an Associate suspects or believes that he may have material nonpublic information, he should report that fact immediately to the Compliance Officer. 6 (b)has complied with the requirements of the Code; and (c) has disclosed or reported all Personal Securities Transactions required to be disclosed or reported under the Code. 6.6Disclosure Review.The Compliance Officer shall review each initial and quarterly holdings and transaction reports, including the corresponding confirmations, within ten (10) days of the submission, and initial those reports. 7. Exemptions The following transactions are specifically exempted from coverage by this Code of Ethics: (a) Transactions in Securities issued by the Government of the United States; (b) Transactions in shares of open-ended investment companies; (c) Transactions involving bank certificates of deposit; and (d) Transactions effected in any account over which the Access Person has no direct influence or control (e.g., blind trust, discretionary account or Trust managed by a third party). 8. Receipt of Gifts Except for an occasional meal or ticket to a sporting event or the theater, or comparable entertainment which is not so frequent or extensive as to raise questions of propriety, or except with the approval of Villere’s Compliance Officer, an Associate must not accept cash or non-cash gifts from any person or entity which directly or indirectly does business with or performs services for Villere or any client, which exceed an aggregate annual value of $200, or such other level as established from time to time by the Compliance Committee. 9. Service as a Director An Access Person may not serve on the board of directors or similar governing body of (1) a publicly traded organization or (2) any company that is held as an investment in an investment company advised by Villere without obtaining prior approval of the Compliance Officer (or in case such Access Person is the Compliance Officer, a majority of Villere’s members with the Compliance Officer abstaining). an Associate suspects or believes that he may have material nonpublic information, he should report that fact immediately to the Compliance Officer. 7 Sanctions, Complaints and Reporting 10.1Sanctions.Upon the occurrence of any violation of this Code or Procedure Manual, Villere, acting through its Compliance Committee, may impose such sanctions as it deems appropriate, including disgorgement of any profit, warning, probation, suspension or termination of employment. 10.2Reporting of Violations.Associates shall promptly report any violations of this Code or Procedure manual to which they learn to the Compliance Officer.Associates who in good faith report a breach by an Associate of this Code will be protected from retaliation by his or her superiors and Villere. Complaints will be dealt with in complete confidentiality. 10.3Complaint.A Complaint is any statement (whether delivered in writing, or electronically) of a customer, or any person acting on behalf of a customer, alleging a grievance involving the activities of those persons under the control of the Villere in connection with the solicitation or execution of any transaction or the disposition of securities or funds of that customer. 10.4Notification of Complaint.Associates must notify the Compliance Officer immediately upon learning of the existence of a Complain and forward a copy of the Complaint to the Compliance Officer. Upon request from the Compliance Officer, the Associate is required to provide all information and documentation in their possession relating to such Complaint. Associates are expected to cooperate fully with Villere and with regulatory authorities in the investigation of any Complaint. 10.5Review of Complaint.The Compliance Officer shall be responsible for investigating all Complaints and to ensure that all Complaints are handled in accordance with applicable laws and in compliance with Villere’s policies and procedures.The Compliance Officer shall promptly initiate a review of the factual circumstances surrounding any Complaint that has been received. The manner and nature of such review shall vary in accordance to the allegations made in the Complaint.The Compliance Officer may employ outside counsel to assist in the review at his discretion.The Compliance Officer shall communicate his conclusions and recommendation to the Members of Villere for resolution, if necessary. The Compliance Officer is responsible for communicating the results of any such review and Villere’s response to the complainant.The Compliance Officer is also responsible for determining whether any of Villere’s filings need to be updated as a result of the Complaint. To the extent that the Complaint relates to an investment company Client, the Compliance Officer shall notify the administrator of the investment company or other person designated by the investment company Client and coordinate the investigation with that client. 10.6Recordkeeping.The Compliance Officer will prepare a separate file for each Complaint.This file shall contain the following information: (a) Who filed the Complaint; (b) When the Complaint was received; 8 (c) The name of the Access Persons involved in the Complaint; (d) A general description of the issues that led to the Complaint; (e) Copies of all correspondence pertaining to the Complaint; and (f) A written report describing the action taken in response to the Complaint and the rationale for the decision This file shall be maintained in accordance with Section 6 of the Procedure Manual. 9 ST. DENIS J. VILLERE & COMPANY LLC PROCEDURE MANUAL Revised February 1, 2013 ST. DENIS J. VILLERE & COMPANY LLC PROCEDURE MANUAL 1. Trading Practices 1.1Suitability.Villere makes trading decisions for each of its clients in accordance with whether a particular transaction would be suitable for that client based on that client’s stated circumstances, goals and objectives.Villere will obtain from each client a questionnaire, the Confidential Client Questionnaire, that identifies the client’s goals and objectives signed by the client. 1.2Allocation.Villere allocates investment opportunities for the sale and purchase of securities to assure that each of its clients are treated in a fair and equitable manner.Villere will allocate investment opportunities with consideration of the suitability of the investment to the account and the market exposure, cash availability and industry sector exposure of the account.To the extent that Villere is unable to purchase or sell all the Securities that Villere recommends for its clients, Villere will allocate these investment opportunities on a fair and equitable basis.Depending on the transaction and the eligible clients, Villere may allocate based on a pro-rata allocation based on the market value of the client’s account relative to the total current market value of all participating clients’ accounts.Villere may also allocate on rotation basis, such that all eligible clients are provided fair access to investment opportunities over an annual period by rotating investment opportunities to eligible clients.Villere may also allocate limited investment opportunities in other manners at its own discretion. 1.3Selection of Brokers.The selection of brokers shall be based primarily on: (a)Commission rates offered; (b)Historical quality and accuracy of research supplied to Villere; (c)Whether the broker is a market-maker in the Security; (d)Quality of execution of trades; and (e)Soft Dollar Purchases. Villere will not consider the marketing efforts of a broker for any investment company advised by Villere when evaluating and selecting a broker.Villere will not select brokers who are affiliates of any investment company advised by Villere. 1.4Soft Dollar Purchases.“Soft Dollar Purchases” refers to the direction of transactions to a broker in exchange for brokerage and research services, the primary use of which must directly assist Villere in its investment decision-making process. The Compliance Officer will review Soft Dollar Purchases to ensure that they meet the following three factors as eligible soft dollar expenditures: 1 Procedure Manual 1.The products or services must be eligible “Research” or “Brokerage” under Section 28 of the Securities Exchange Act.Eligible Research includes advice either directly or indirectly regarding the value or advisability in investing in or selling securities, or analyses or reports concerning matters such as companies, industries, economic trends and political factors.The substantive content must contain an expression of reasoning or knowledge. Eligible Brokerage includes effecting securities transactions or services incidental thereto such as clearance, settlement, custody and relates to the trade in question.This includes communication services related to the execution, clearing or settlement of trades. 2.The products or services must provide lawful and appropriate assistance to Villere in the performance of its investment decision making functions. 3.The brokerage commissions in good faith are reasonable in relation to the value of the products and services provided by the broker-dealer either in terms of the particular transaction or the manager’s overall responsibilities for discretionary accounts. Research services can be received in the form of written reports, electronic communications, telephone conversations, personal meetings with security analysts and/or individual company management.Any Soft Dollar Purchase will be used to benefit all clients of Villere and not merely the clients involved at the time the Soft Dollar Purchase was made.The Compliance Officer will review all Soft-Dollar Purchases.The Compliance Officer will make a reasonable allocation of the cost of the product or service between soft dollars and hard dollars to the extent that the product or service serves eligible and ineligible soft dollar purposes. Villere regards the following as appropriate Soft Dollar Purchases: (a.) Proprietary research and information on companies, industries, sectors, and the economy; (b.) Meetings in person or telephone with management of companies; (c.) Performance measurement; (d.) Third-party research; (e.) Fundamental databases; (f.) Technical analysis software; (g.) Statistical periodicals and journals; (h.) Portfolio analysis software; and (i.) Political or economic analysis. 2 Procedure Manual 1.5Soft Dollar Recordkeeping.Villere shall compile and maintain records of each Soft Dollar Purchase, including any agreements, and for each broker:a list of proprietary and third-party research providers and the service or product obtained from each provider.These documents shall be kept in accordance with Section 6. 1.6Client-Directed Brokerage.Clients may direct Villere to utilize certain brokers.These directions shall be in writing.Clients designating brokers shall annually confirm their selection of a broker. 1.7Crossing Transactions.From time to time, Villere may effect crossing transactions between advised accounts.Such transactions may occur only if they meet the requirements of this section. (a) The transaction is in the best interest of all participating clients; (b) The transaction is a purchase or sale, for no consideration other than cash payment against prompt delivery of a Security for which market quotations are readily available; (c) The transaction is effected at the independent current market price of the Security. For purposes of this paragraph the "current market price" shall generally be the last sale price with respect to such Security reported in the consolidated transaction reporting system, the official closing price, or the average of the highest current independent bid and lowest current independent offer for such Security; (d) No brokerage commission, fee (except for customary transfer or processing fees), or other remuneration is paid in connection with the transaction; (e) Should any one or more participating accounts be that of an advised or sub-advised registered investment company, the transaction is consistent with the company’s policy as recited in its registration statement and reports filed under the Investment Company Act of 1940 (Company Act) and the transaction complies with procedures adopted by the board of trustees or other governing body of the investment company in accordance with Rule 17a-7 (17 CFR §270.17a-7) under the Company Act; and (f)Cross transactions involving accounts of ERISA-qualified benefit plans must be pre-approved by the Company’s Compliance Officer to ensure that they comply with all applicable plan document and regulatory requirements. 1.8Review of Brokerage.The Compliance Officer monthly shall sample, evaluate, and record the execution quality of trades, including an analysis of volume weighted average price (VWAP), of selected brokers.In addition, annually a report shall be generated listing the brokers used and total commissions paid for each broker.The Compliance Officer shall review the annual report and other information, as the Compliance Officer believes appropriate, and analyze the selection, use, execution quality, including VWAP of selected trades, soft dollar purchases and commission rates of the brokers selected and whether the current usage comports with Villere’s selection and soft dollar criteria. 3 Procedure Manual 1.9Portfolio Review.On an annual basis, Villere shall transmit to each client a copy of that client’s Confidential Client Questionnaire and request that the client update the information.In addition, a Member shall review annually each client’s account in light of the client’s investment objectives, risk tolerance and goals as stated in the. Confidential Client Questionnaire.To the extent that the account is materially in conflict with the stated investment objectives and goals, the reviewing Member will contact the client to discuss the issue. A Member shall report to the client on at least an annual basis the portfolio review or more often as set forth in the advisory agreement or upon the request of the client. 2. Order Aggregation Villere may aggregate (“bunch”) orders for the purchase or sale of Securities among its clients when it believes that such aggregation will result in the best execution of that transaction for the client and the aggregation is consistent with the terms of the clients’ investment advisory agreements. Villere will only aggregate orders for the sale or purchase of a Security consistent with the guidelines set forth below. 2.1Allocation.No advisory account will be favored over any other account and each account that participates in an aggregated order will participate at the average share price of the aggregated order, with all transaction costs shared on a pro-rata basis. 2.2Allocation Statement.Before entering an aggregated order, a written statement (the “Allocation Statement”) will be prepared showing how the order will be allocated among the various accounts.These statements will be retained for a period of five (5) years from the date of the transaction. 2.3Execution.If the aggregated order is filled in its entirety, it shall be allocated among the accounts in accordance with the Allocation Statement.If the order is partially filled, it shall be allocated pro-rata based on the Allocation Statement. 2.4Compensation.Villere will receive no additional compensation or remuneration of any kind as a result of any aggregated order. Notwithstanding the foregoing, an aggregated order may be allocated on a basis different from that specified in this section or in the Allocation Statement if all accounts of clients whose orders are allocated receive fair and equitable treatment and the reason for such different allocation is explained in writing and is approved in writing by the Compliance Officer no later than one hour after the opening of the markets on the trading day following the day on which the order is executed. 3. Trade Error Policy Villere takes due care in making and implementing investment decisions on behalf of client accounts.To the extent that any errors occur, they are to be (a) promptly reported to the Compliance Officer, (b) corrected as soon as practicable and in such a manner that the client incurs no loss, and (c) scrutinized carefully with a view toward implementing procedures, if necessary, to prevent or reduce future errors. 4 Procedure Manual Errors may occur either in the investment allocation or trading processes (e.g., a buy order may be executed as a sell, or vice versa, or a Security other than that which the Portfolio Manager intended may be purchased or sold).For purposes of this policy, errors in both investment allocation and trading execution and processing are referred to as “trade errors.” 1 In the event of a trade error, Villere’s policy is that all affected client accounts are to be adjusted as needed in order to put clients, insofar as reasonable and practicable, in the same or nearly the same position as if the error had never occurred. Consistent with the above, Villere abides by the following further policies with respect to trade errors: · Trade errors are to be promptly identified and escalated, within the firm, so that they may be timely and appropriately corrected. · Errors discovered prior to settlement may, depending upon the circumstances (including the feasibility of reallocating securities among other participating accounts), be addressed by discussions with the counterparty with a view toward cancellation of the trade.In doing so, Villere refrains from agreeing to any specific quid pro quo (e.g., future order flow) in consideration of a counterparty accommodating the unwinding of a trade. · Errors discovered post settlement will be processed within affected client accounts.The firm does not maintain a standing error account. · Any losses incurred by a client account due to a trade error or its correction will be borne by the firm.Any gains accruing to a client account due to a trade error or its correction will be retained by the account.Gains from correcting trades that would otherwise accrue to a client account may, however, instead be netted against losses otherwise due to be borne by the firm should a single trade error result in multiple correcting trades.Any such netting must be approved by the firm's Compliance Officer. · In effecting correction of a trade error, Villere may determine to reallocate securities to other accounts that participated or should have participated in the initial order.In doing so, Villere must determine that the reallocation is suitable and appropriate for all transferee accounts, at and as of the time of the reallocation, and otherwise ensure that no account is treated inequitably in comparison with any other account. 1Trade errors do not include administrative mistakes that have an impact only on account recordkeeping (as opposed to account values). Administrative mistakes will generally not be treated as trade errors, for purposes of this policy, unless the mistake 1) impedes the investment decision-making or trading process; 2) prevents action on an investment decision on behalf of our clients; or 3) causes a violation of a client’s investment policies or restrictions at the time of the trade. 5 Procedure Manual · Trade errors may not be corrected by effecting trades with other advised accounts that did not participate in the initial order or were not intended to participate in the initial order. · Trade errors of any size, whether discovered pre- or post-settlement, regarding the account of an advised or sub-advised registered investment company are to be immediately reported to the fund’s administrator.Trade errors of any size that are corrected post-settlement in any non-investment company account are to be promptly reported to the client, and in no event later than at the time of the next regularly scheduled contact with the client. · While not within the scope of this policy’s definition of “trade error,” Villere’s policy is to make demand that losses to client accounts due to errors committed by trading counterparties be absorbed by those parties rather than the firm’s advised accounts. 3.2Trade Error Procedures. Trade errors are to be corrected as soon after discovery as reasonably practicable, consistent with the orderly disposition (and/or acquisition, as applicable) of the securities in question. 4. Compliance Officer The Compliance Officer shall be George Young.The Compliance Officer is charged with ensuring compliance with the Code of Ethics and related procedure manuals and recommending sanctions for violations of same.The Compliance Officer may interpret the Code and related procedure manuals, make decisions with respect to the classes of Associates covered by provisions of the Code and procedural manuals, and grant waivers and establish exceptions, including waivers and exceptions for particular securities or transactions and other situations it deems to require special treatment, subject to the vote of the Members (voting by percentage ownership).The Compliance Officer is responsible to ensure that Villere third party service providers comply appropriate regulations and Villere’s information policy. The Assistant Compliance Officer shall be St. Denis J. Villere, III.The Assistant Compliance Officer shall serve as the Compliance Officer in situations where the Compliance Officer is unavailable or otherwise impaired from performing his duties. 5. Annual Compliance Review The Compliance Officer shall annually review Villere’s policies and procedures and the effectiveness of their implementation.The review should consider any compliance matters that arose during the previous year, any changes in the business activities of the adviser or its affiliates, and any changes in the Advisers Act or applicable regulations that might suggest a need to revise the policies or procedures.Based on this review, a report shall be prepared by the Compliance Officer for submission to the Managers of Villere and the Board of Trustees or Directors of each investment company under the management of Villere.The report will: (a) Summarize any changes in the Code of Ethics and related procedure manuals; 6 Procedure Manual (b) Identify all material violations of the Code of Ethics and related procedure manuals and any sanctions imposed with respect thereto; (c) List any recommended changes to the Code of Ethics and related procedure manuals as the result of experience, change in the business of Villere, evolving industry practices or changes in the applicable laws or regulations; and (d) Certify that Villere has adopted procedures reasonably necessary to prevent Access Persons from violating the Code of Ethics and related procedure manuals. A copy of the report shall be retained in Villere’s files as set forth in Section 6. 6. Recordkeeping Villere shall keep copies of the following documents for a period of six (6) years (the first two (2) years the records must be maintained in Villere’s office).These records may be maintained electronically or in paper copies. (a) A journal or journals, including cash receipts and disbursements, records, and any other records of original entry forming the basis of entries in any ledger; (b) General and auxiliary ledgers (or other comparable records) reflecting asset, liability, reserve, capital, income and expense accounts; (c) A memorandum of each order given by the investment adviser for the purchase or sale of any Security, of any instruction received by the investment adviser concerning the purchase, sale, receipt or delivery of a particular Security, and of any modification or cancellation of any such order or instruction. Such memoranda shall show the terms and conditions of the order, instruction, modification or cancellation; shall identify the person connected with the investment adviser who recommended the transaction to the client and the person who placed such order; and shall show the account for which entered, the date of entry, and the bank, broker or dealer by or through whom executed, where appropriate. Orders entered pursuant to the exercise of discretionary power shall be so designated; (d) All check books, bank statements, cancelled checks and cash reconciliations of the investment adviser; (e) All bills or statements (or copies thereof), paid or unpaid, relating to the business of the investment adviser as such; (f) All trial balances, financial statements, and internal audit working papers relating to the business of such investment adviser; 7 Procedure Manual (g) Originals of all written communications received and copies of all written communications sent by such investment adviser relating to (i) any recommendation made or proposed to be made and any advice given or proposed to be given, (ii) any receipt, disbursement or delivery of funds or securities, (iii) the placing or execution of any order to purchase or sell any Security, (iv) any customer complaints and responses to same; (h) Holdings and transaction reports, including account statements and confirmations, of Employees who are deemed Access Persons; (i) Lists of Associates who are Access Persons covered by the Code; (j) All pre-clearance documentation relating to personal securities transactions of Access Persons; (k) A copy of the Code of Ethics and related procedural manuals as well as any amendments; (l)A copy of all written acknowledgements of the receipt of the Code; (m) All written agreements with clients, including advisory agreements and powers of attorney; (n) A copy of each notice, circular, advertisement, newspaper article, investment letter, bulletin or other communication that the investment adviser circulates or distributes, directly or indirectly, to 10 or more persons; (o) All accounts, books, internal working papers, and any other records or documents that are necessary to form the basis for or demonstrate the calculation of the performance or rate of return of any or all managed accounts or securities recommendations in any notice, circular, advertisement, newspaper article, investment letter, bulletin or other communication that the investment adviser circulates or distributes, directly or indirectly, to 10 or more persons (other than persons connected with such investment adviser); provided, however, that, with respect to the performance of managed accounts, the retention of all account statements, if they reflect all debits, credits, and other transactions in a client's account for the period of the statement, and all worksheets necessary to demonstrate the calculation of the performance or rate of return of all managed accounts, shall be deemed to satisfy the requirements of this paragraph; (p) Information relating to Soft Dollars as specified in Section 1.6 of the Procedure Manual; 8 Procedure Manual (q) All incoming, other than commercial spam, and outgoing emails and instant messages shall be preserved.Emails and instant messages shall be retained in a centralized, indexed or searchable storage medium; (r) A written record of each violation of the Code as well as a record of any action taken as a result of the violation; (s) Approvals of purchases of IPOS and Private Placements; and (t)A copy of the Annual Compliance Review. Articles of organization, operating agreements, any amendments thereto, charters, minute books, and stock certificate books of the investment adviser and of any predecessor, shall be maintained in Villere’s office and preserved until at least three years after dissolution of Villere. 7. Email 7.1General.The use of the Villere email system is not private. Villere may access, monitor, read and disclose messages at any time and for any reason without advance notice to the Associate. This includes creating, sending, receiving, and storing messages to or from any internal or external source. All messages must be consistent with Villere's policies and procedures of ethical conduct, safety, compliance with applicable laws, and proper business practices. 7.2Email Retention.All incoming, other than commercial spam, and outgoing emails and instant messages shall be preserved.Emails shall be retained in a centralized, indexed or searchable storage medium in accordance with Section 6 of the procedure manual. 8. Advertising 8.1General Policy.All advertising shall be based on principles of fair dealing and present information in a fair and balanced manner to give the client a sound basis for evaluating the services and products offered by Villere. 8.2Approval and Recordkeeping.All advertising materials and scripts, including all website information, shall be reviewed and approved in writing by the Compliance Officer before publication or posting.The date of approval and the date of first use shall be included on the approval.With respect to investment company advertising, such materials will be forwarded to the principal underwriter for review, approval and filing with the applicable regulatory body.A copy of the approval of the principal underwriter shall be maintained as part of the file.All advertising materials and scripts shall be preserved in accordance with Section 6. 9. Regulatory Filings The Compliance Officer is responsible for filing required regulatory and disclosure documents with the Securities and Exchange Commission and the relevant states. These disclosure documents must be kept current and accurate, and should be disseminated in conjunction with required regulations. 9 Procedure Manual 9.1Form ADV.Villere must keep a current Form ADV filed with the Investment Adviser Registration Depository system (“IARD”).The ADV Part I and Part II shall be annually updated and filed as of March 1.Villere will promptly file an amendment to Form ADV to correct certain information should it become inaccurate.This amendment will be either filed with the annual amendment or immediately depending on the nature of the amendment. 9.2Schedule 13F.Villere must be file a Schedule 13F with the SEC within 45 days of the end of the calendar year and 45 days after the last day of each of the first three calendar quarters of the subsequent calendar year. 9.3Schedule 13D.In instances where Villere is not eligible to report the holding on Schedule 13G, Villere will file a Schedule 13D in instances where it has beneficial ownership of more than five percent of a class of equity securities registered under the Securities Exchange Act of 1934 with the issuer, the SEC, and those national securities exchanges where the securities trade.The Schedule 13D shall be filed within ten days of the transaction resulting in beneficial ownership exceeding five percent (5%). Villere shall be deemed to be the beneficial owner of shares held in client accounts (and shares held in proprietary client accounts) if it has, or shares, either of the following: · Voting power, which includes the power to vote or direct the voting of the shares; or · Investment power, which includes the power to dispose or direct the disposition of such Security. An amended Schedule 13D must be filed promptly (within 1-2 business days) if there are any material changes to the disclosures set forth in the Schedule 13D, including, without limitation, any acquisition or disposition of securities in an amount equal to one percent (1%) or more of the class of outstanding securities. 9.4Schedule 13G.Villere may file a Schedule 13G instead of a Schedule 13D when its beneficial ownership exceeds five percent (5%) of a class of outstanding registered equity securities and it holds the securities passively (i.e., without the purpose of changing or influencing control of the issuer).Villere will file Schedule 13G with the SEC within forty-five (45) days after the end of the calendar year in which Villere’s beneficial ownership exceeded the five percent (5%) threshold.Villere will file amendments to Schedule 13G within forty-five days after the end of the calendar year to report any changes (whether or not material) to the disclosures set forth in the Schedule 13G. In addition, Villere will file an amended Schedule 13G within ten days after the end of any month in which its direct or indirect beneficial ownership of a class of registered equity securities exceeds ten percent (10%) of the outstanding securities in that class.After such a filing is submitted, Villere will make subsequent filings within ten days after the end of any month in which an adviser’s aggregate beneficial ownership increases or decreases by five percent (5%) or more of the outstanding securities in the class. 10 Procedure Manual 9.5Reports of Directors, Officers, and Principal Shareholders.Associates of Villere who are directors, officers, or directly or indirectly the beneficial owner of more than ten percent (10%) of any class of equity Securities registered under Section 12 of the ‘34 Act (“Reporting Persons”) are required to file reports with the SEC under Section 16 of the ‘34 Act. Prior to becoming a Reporting Person, the person must file a Form 3 with the SEC within ten days after the event by which the individual became a Reporting Person. If a Reporting Person makes any purchases or sales of securities of an issuer for which the Reporting Person is subject to Section 16, or there is otherwise an event required to be reported on Form 4, the Reporting Person shall report the transaction on Form 4 and file it with the SEC within two business days following the date of the transaction. The Reporting Person is also responsible for the filing of any Form 5, which is used to report Section 16 exempt transactions and other transactions not previously reported on a Form 3 or Form 4. A Form 5 must be filed within 45 days after the end of the fiscal year in which such transaction took place. 9.6State Licensing, Notification, and Registration.Villere will make state filings where required. 9.7Bank Holding Company Act.The Compliance Officer will monitor all holdings of securities of banks and bank holding companies to ensure compliance with the Bank Holding Company Act (“BHC Act”) and the Change in Bank Control Act (“CIBC Act”).Villere will not cross the ten percent (10%) ownership threshold without making the appropriate filings under the BHC Act or seeking relief from the Federal Reserve. Valuation and Performance Reporting 10.1Performance Reporting.Villere shall analyze, report, and advertise all Client portfolio performance in accordance with the Investment Advisors Act of 1940 and Exhibit H Performance Standards Policies & Procedures. 10.2Valuation.Villere will price securities in Client portfolios by the fair value of the Security.Villere will determine the fair value based on the following hierarchy: (a) Securities that are quoted prices in active markets are recorded at quoted market prices at the reporting date or the closing price on the last day the Security traded before the reporting date if there were no trades on the reporting date. (b) Securities where there is little, if any, market activity will be valued by third party commercial pricing services. (c) Securities of investment company Clients shall be valued according to that investment company’s procedure. 11 Procedure Manual (d) Any discrepancy relating to pricing will be resolved by the Compliance Officer.In reviewing pricing, among other factors the Compliance Officer may review: · Quoted prices for similar securitiesin active markets · Quoted prices for identical or similar securities in markets that are not active (e.g., brokered markets); and · Inputs other than quoted prices that are observable for the Security (e.g., interest rates, credit risks and default rates). Social Media 11.1Application of the Policy.This Policy applies to all Associates who use Social Media that either (a) uses Villere information systems, or (b) makes reference to Villere or Villere’s business, products, people, colleagues and former colleagues, work, policies, research, relationships and competitors (collectively “Villere’s Interests”), including personal use of Social Media that references Villere’s Interests (collectively, “Covered Social Media Activities”).Statutory and regulatory provisions and Villere policies and procedures apply to a variety of media. Villere needs to ensure that all applicable requirements are satisfied. Associates must follow the rules set forth in this Policy to avoid creating undue risk for Villere and themselves when engaging in Covered Social Media Activities. 11.2Social Media.“Social Media” are digital technologies and practices that enable people to use, create, and share content, opinions, insights, experiences, and perspectives. Social Media can take many forms, including text, images, audio, video, and other multimedia communications. However, the hallmarks of all Social Media are user-generated content and interaction. Popular examples include webinars, blogs, social networking websites such as Facebook and Twitter and Tumblr, and Video Sharing websites such as You Tube. 11.3Exception for Personal Communications.This Policy does not apply to one’s personal use of Social Media if no reference is made to Villere’s Interests. Nothing in this policy shall be construed as prohibiting any conduct protected by applicable law. 11.4Personal Responsibility.Every Associate who engages in Covered Social Media Activities is personally responsible for ensuring the accuracy and truthfulness of his or her communications and for compliance with this Policy or any other applicable policy, law, guidelines, or regulation. All Associates are personally and legally responsible for the content of the commentary they post and can be held liable for unlawful activities (examples of this include defamatory, libelous, obscene, or discriminatory statements or posting material that violates intellectual property laws or improperly discloses confidential or proprietary information of Villere or any other party). Such improper activities could also result in disciplinary action up to and including termination of employment. 12 Procedure Manual 11.5Prohibitions. (a)Covered Social Media Activities are prohibited unless authorized in advance by the Compliance Officer. (b)Client testimonials may never be used in a Covered Social Media Activity including the use of the “Like” feature on Facebook and similar devices. (c)Covered Social Media Activities must be in compliance with Villere and SEC rules as to advertising.In addition, content should reflect similar, consistent appearance and style as shown in Villere’s other communications including its web site. (d) Posting of or linking to Covered Social Media Activity comments or content that is harassing, defamatory, indecent or misrepresents the stated policies, practices, performance returns or investment strategies provided by Villere is prohibited. 11.6Approval Process.Persons wishing to engage in a Covered Social Media Activity must submit the content and the location of the posting to the Compliance Officer.The Compliance Officer will review the material and indicate his approval either in hard copy or electronically. 11.7Books and Records.Copies of any Covered Social Media Activity shall be maintained either electronically or in hard copy in accordance with Section 6. Political Contributions 12.1Prohibitions. (a) Contributions by Covered Associates to local, state, or federal Officials are prohibited unless approved in writing in advance as set forth below by the Compliance Officer. (b) Villere or a Covered Associate providing or agreeing to provide, directly or indirectly, payment to any person to solicit a Government Entity for investment advisory services on behalf of such investment adviser is prohibited. (c) Soliciting or coordinating efforts of local, state, or federal Officials and political action committees by Covered Associates is prohibited unless approved in writing in advance as set forth below by the Compliance Officer. 12.2Approval Process.Contributions, solicitations or coordinating efforts made by a Covered Associates must be approved by the Compliance Officer.All requests shall be submitted in writing to the Compliance Officer.Please keep in mind that in order to protect Villere against a two-year ban on transacting municipal securities business and/or accepting investment advisory fees, it is imperative that the Compliance Officer approves political Contributions before they are issued. 13 Procedure Manual 12.3New Access Persons.All new Access Persons shall disclose any political Contributions for the six months prior to hiring in writing so that Villere can comply with SEC pay to play provisions. 12.4Definitions. (a) “Contributions” mean: Any gift, subscription, loan, advance, or deposit of money or anything of value made for the purpose of influencing an election for federal, state, or local office; for payment of debt incurred in connection with any such election; or for transition or inaugural expenses incurred by the successful candidate for state or local office.A contribution may also include use of Villere resources (i.e., telephones or dedicated Associates’ time), or any personal resources of any Covered Associate or Firm-sponsored volunteer work. (b) “Covered Associate” means”: i. All Access Persons; ii. Any employee who solicits a Government Entity for Villere and any person who supervises, directly or indirectly, such employee; and iii. Any political action committee controlled by Villere or by an Access Person. (c) “Government Entity” means any State or political subdivision of a State, including: i. Any agency, authority, or instrumentality of the State or political subdivision; ii. A pool of assets sponsored or established by the State or political subdivision or any agency, authority or instrumentality thereof, including, but not limited to a "defined benefit plan" as defined in section 414(j) of the Internal Revenue Code (26 U.S.C. 414(j)), or a State general fund; iii. A plan or program of a government entity; and iv. Officers, agents, or employees of the State or political subdivision or any agency, authority or instrumentality thereof, acting in their official capacity. (d) “Official” means any person (including any election committee for the person) who was, at the time of the contribution, an incumbent, candidate or successful candidate for elective office of a government entity, if the office: i. Is directly or indirectly responsible for, or can influence the outcome of, the hiring of an investment adviser by a government entity; or ii. Has authority to appoint any person who is directly or indirectly responsible for, or can influence the outcome of, the hiring of an investment adviser by a government entity. 14
